Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/07/2019 and 01/27/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Group I, Species 1 (claims 22-25 and 29-33) in the reply filed on 12/02/2021 is acknowledged.
Claims 26-28 and 34-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups and Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/02/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22 and 29-33 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fink et al. (“Fink”, DE 102009000675 A1). 
Regarding claim 22, Fink teaches a series battery (Fink, Figs. 1-3, [0001], e.g., a rechargeable battery with a plurality of battery cells which are connected in series), comprising: 
a plurality of charge storage devices including a first set of non-adjacent charge storage devices and a second set of non-adjacent charge storage devices (Fink, Figs. 1-3 (see annotated Fig. 1 below), [0022], e.g., the plus contact element 6 of the fifth battery cell 5.5 makes electrical contact by means of a first line element 13 with the minus contact element 7 of the seventh battery cell 5.7; a second line element 15 contacts the plus contact element 6 of the eighth battery cell 5.8 with the minus contact element 7 of the sixth battery cell 5.6); 
a first intradevice connection which connects the first set of non-adjacent charge storage devices (Fink, Figs. 1-3 (see annotated Fig. 1 below), [0022], e.g., the plus contact element 6 of the fifth battery cell 5.5 makes electrical contact by means of a first line element 13 with the minus contact element 7 of the seventh battery cell 5.7; a second line element 15 contacts the plus contact element 6 of the eighth battery cell 5.8 with the minus contact element 7 of the sixth battery cell 5.6); 
a second intradevice connection which connects the second set of non-adjacent charge storage devices (Fink, Figs. 1-3 (see annotated Fig. 1 below), [0022], e.g., the plus contact element 6 of the fifth battery cell 5.5 makes electrical contact by means of a first line element 13 with the minus contact element 7 of the seventh battery cell 5.7; a second line element 15 contacts the plus contact element 6 of the eighth battery cell 5.8 with the minus contact element 7 of the sixth battery cell 5.6), 
wherein the first set of non-adjacent charge storage devices and the second set of non-adjacent charge storage devices are mutually exclusive (Fink, Figs. 1-3 (see annotated Fig. 1 below), [0022], e.g., the plus contact element 6 of the fifth battery cell 5.5 makes electrical contact by means of a first line element 13 with the minus contact element 7 of the seventh battery cell 5.7; a second line element 15 contacts the plus contact element 6 of the eighth battery cell 5.8 with the minus contact element 7 of the sixth battery cell 5.6; (as shown in annotated Fig. 1 below, the first set of non-adjacent charge storage devices and the second set of non-adjacent charge storage devices are mutually exclusive)); 
wherein the first intradevice connection and the second intradevice connection at least partially overlap (Fink, Figs. 1-3 (see annotated Fig. 1 below), [0022], e.g., the 
wherein a direction of current flow of the first intradevice connection is expected to be opposite to a direction of current flow of the second intradevice connection (Fink, Figs. 1-3 (see annotated Fig. 1 below); [0022], e.g., the plus contact element 6 of the fifth battery cell 5.5 makes electrical contact by means of a first line element 13 with the minus contact element 7 of the seventh battery cell 5.7; a second line element 15 contacts the plus contact element 6 of the eighth battery cell 5.8 with the minus contact element 7 of the sixth battery cell 5.6; (as shown in annotated Fig. 1 below, the direction of current flow of the first line element 13 between battery cells 5.7 and 5.5 is expected to be opposite t to a direction of current flow of the second line element 15 between battery cells 5.8 and 5.6, the burden of proof then shifts to the applicant to provide objective evidence to the contrary (see MPEP § 2112)); Fink’s arrangement of battery cells is substantially the same as that of claim 1; therefore, a direction of current flow of the first intradevice connection of Fink is expected to be opposite to a direction of current flow of the second intradevice connection of Fink, the burden of proof then shifts to the applicant to provide objective evidence to the contrary (see MPEP § 2112)).

    PNG
    media_image1.png
    716
    1181
    media_image1.png
    Greyscale

Regarding claim 29, Fink teaches a negative output terminal; and a positive output terminal (Fink, Figs. 1-3 (see annotated Fig. 1 below)).

    PNG
    media_image2.png
    668
    1187
    media_image2.png
    Greyscale

Regarding claim 30, Fink teaches wherein the plurality of charge storage devices are arranged on a first row, and another group of plurality of charge storage devices are arranged on a second row, parallel to the first row (Fink, Fig. 6, (as shown in Fig. 6, a plurality of charge storage devices are arranged on a first row, and another group of plurality of charge storage devices are arranged on a second row, parallel to the first row)).
Regarding claim 31, Fink teaches wherein the first intradevice connection is parallel to the second intradevice connection (Fink, Figs. 1-3 (see annotated Fig. 1 below), [0022], e.g., the plus contact element 6 of the fifth battery cell 5.5 makes electrical contact by means of a first line element 13 with the minus contact element 7 of the seventh battery cell 5.7; a second line element 15 contacts the plus contact element 6 of the eighth battery cell 5.8 with the minus contact element 7 of the sixth battery cell 5.6).

    PNG
    media_image1.png
    716
    1181
    media_image1.png
    Greyscale

Regarding claim 32, Fink teaches wherein the first set of non-adjacent charge storage devices in interleaved with the second set of non-adjacent charge storage devices such that a charge storage device in the first set of non-adjacent charge storage devices is followed by another charge storage device in the second set of non-adjacent charge storage device (Fink, Figs. 1-3 (see annotated Fig. 1 above), [0022], e.g., the plus contact element 6 of the fifth battery cell 5.5 makes electrical contact by means of a first line element 13 with the minus contact element 7 of the seventh battery cell 5.7; a second line element 15 contacts the plus contact element 6 of the eighth battery cell 5.8 with the minus contact element 7 of the sixth battery cell 5.6; (as shown in annotated Fig. 1 above, the first set of non-adjacent charge storage devices in interleaved with the second set of non-adjacent charge storage devices such that a charge storage device in the first set of non-adjacent charge storage devices is followed by another charge storage device in the second set of non-adjacent charge storage device)).
Regarding claim 33, Fink teaches wherein a first magnetic field associated with the first intradevice connection is expected to cancel out a second magnetic field associated with the second intradevice connection at least where the first intradevice connection overlaps with the second intradevice connection (Fink, Figs. 1-3 (see annotated Fig. 1 above), [0022], e.g., the plus contact element 6 of the fifth battery cell 5.5 makes electrical contact by means of a first line element 13 with the minus contact element 7 of the seventh battery cell 5.7; a second line element 15 contacts the plus contact element 6 of the eighth battery cell 5.8 with the minus contact element 7 of the sixth battery cell 5.6; (the arrangement of the battery cell of Fink is substantially the 

Claims 23-25 are rejected under 35 U.S.C. 103 as obvious over Fink et al. (“Fink”, DE 102009000675 A1).
Regarding claim 23, Fink teaches wherein: the first set of non-adjacent charge storage devices includes a first charge storage device (battery cell 5.8) and a second charge storage device (battery cell 5.6), the first charge storage device having a positive rod on a top surface and a negative rod on an opposite bottom surface; and the second charge storage device having a negative rod on a top surface and a positive rod on an opposite bottom surface (Fink, Figs. 1-4 (see annotated Fig. 1 below), [0022], e.g., the plus contact element 6 of the fifth battery cell 5.5 makes electrical contact by means of a first line element 13 with the minus contact element 7 of the seventh battery cell 5.7; a second line element 15 contacts the plus contact element 6 of the eighth battery cell 5.8 with the minus contact element 7 of the sixth battery cell 5.6).
Changing the rod shape of Fink to a tab shape, without any new or unexpected results, is an obvious engineering design. (See MPEP § 2144.04).

    PNG
    media_image1.png
    716
    1181
    media_image1.png
    Greyscale

Regarding claim 24, Fink teaches wherein: the second set of non-adjacent charge storage devices includes a third charge storage device (battery cell 5.7) and a fourth charge storage device (battery cell 5.5), the third charge storage device having a negative rod on a top surface and a positive rod on an opposite bottom surface; the fourth charge storage device having a positive rod on a top surface and a negative rod on an opposite bottom surface (Fink, Figs. 1-4 (see annotated Fig. 1 above), [0022], e.g., the plus contact element 6 of the fifth battery cell 5.5 makes electrical contact by means of a first line element 13 with the minus contact element 7 of the seventh battery cell 5.7; a second line element 15 contacts the plus contact element 6 of the eighth battery cell 5.8 with the minus contact element 7 of the sixth battery cell 5.6).
Changing the rod shape of Fink to a tab shape, without any new or unexpected results, is an obvious engineering design. (See MPEP § 2144.04).
Regarding claim 25, Fink teaches wherein the third charge storage device (battery cell 5.7) is placed between the first charge storage device (battery cell 5.8) and the second charge storage device (battery cell 5.6), and the second charge storage device (battery cell 5.6) is placed between the third charge storage device (battery cell 5.7) and the fourth charge storage device (battery cell 5.5) (Fink, Figs. 1-3 (see annotated Fig. 1 above), [0022], e.g., the plus contact element 6 of the fifth battery cell 5.5 makes electrical contact by means of a first line element 13 with the minus contact element 7 of the seventh battery cell 5.7; a second line element 15 contacts the plus contact element 6 of the eighth battery cell 5.8 with the minus contact element 7 of the sixth battery cell 5.6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIXIA ZHANG whose telephone number is (571)272-5697.  The examiner can normally be reached on First Week: M, T, Th 8-5; Second Week: M, T 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HAIXIA ZHANG/Primary Examiner, Art Unit 1723